DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Cook reference (US Patent Publication No. 2011/0011865).  
5.	Regarding claim 1, the Cook reference discloses:
an oil drain plug apparatus (FIG. 1), wherein the oil drain plug apparatus is mounted on an automobile component (12) containing a fluid comprising oil (oil pan), and the oil drain plug 
apparatus comprises a mounting portion (32) provided on the automobile component (12) and having a fastening hole (FIG. 1) penetrating the mounting portion (32);
a plug portion (30) configured to be inserted into the fastening hole and mounted on the mounting portion (FIG. 3); and
a sealing portion (66) for sealing a gap between the mounting portion and the plug portion (FIG. 3), wherein the sealing portion (66) is mounted on the mounting portion while being coupled to the plug portion (FIG. 3),

a cap (40) extending from the plug (42) so as to be exposed outside of the automobile component through the fastening hole when coupled to the mounting portion (FIG. 3), and
the plug portion (30) is rotated after being inserted into the fastening hole [Paragraph 0037], and is fixed to the mounting portion (FIG. 3),
wherein one or more interference blades (52) configured to protrude from an outer circumferential surface of the cap (FIG. 1) and bend toward the plug (FIG. 1) are formed on the cap to limit a rotation angle of the plug portion relative to the mounting portion [Paragraph 0037].
6.	Regarding claim 2, the Cook reference further discloses:
wherein the mounting portion comprises a first mounting protrusion (FIG. 3—the outwardly projecting portion that projects outward from the walls (18)) formed concentrically around the fastening hole (FIG. 3) and configured to protrude toward outside of the automobile component (FIG. 3);
a second mounting protrusion (24) formed concentrically around the fastening hole at a position spaced apart from the first mounting protrusion (FIG. 3) and configured to protrude toward outside of the automobile component (FIG. 3); and
interference grooves formed between the first and second mounting protrusions and configured to allow one or more interference blades to be inserted thereinto (FIG. 3),
wherein the interference grooves are provided with stoppers (28) to interfere with rotation of the interference blades [Paragraph 0024].
7.	Regarding claim 3, the Cook reference further discloses:
wherein the interference blades are inserted into the interference grooves to a depth that satisfies non-contact with bottom surfaces of the interference grooves, wherein the depth is less 
8.	Regarding claim 4, the Cook reference further discloses:
[wherein, when the plug portion is excessively assembled on the mounting portion, the interference blades are pressurized against the stoppers and broken, and the plug portion having the broken interference blades is separated from the mounting portion and replaced].
Please note that claim 4 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
9.	Regarding claim 5, the Cook reference further discloses:
wherein the plug has a diameter corresponding to the fastening hole and is inserted into the fastening hole, an outer circumferential surface of the plug is provided with one or more insertion protrusions configured to protrude in a radial direction of the plug, and the fastening hole is provided with one or more guide grooves extending in a radial direction so that the insertion protrusions are inserted into the guide grooves (FIG. 3—insertion protrusion is portion under (38) in (FIG. 3) and the complementary recessed portion is the guide groove which receives the insertion protrusion).
10.	Regarding claim 6, the Cook reference further discloses:
wherein an inner surface of the automobile component is provided with guiders each having an inclined surface that is inclined toward inside of the automobile component along a rotational direction of the plug portion from the guide groove, and the insertion protrusions are guided along the inclined surfaces in association with rotation of the plug portion inserted into 
11.	Regarding claim 7, the Cook reference further discloses:
wherein the interference blades (52) are rotated along interference grooves provided in the mounting portion (FIGS. 2-3),
stoppers (28) are formed on the interference grooves in a protruding form to interfere with rotational force by contacting the interference blades (FIGS. 2-3), and
[when the plug portion is excessively assembled on the mounting portion, as the insertion protrusions enter inside of the automobile component along the inclined surfaces, the interference blades are broken due to pressure applied to the interference blades and pressure caused by collision with the stoppers].
Please note that claim 7 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
12.	Regarding claim 10, the Cook reference further discloses:
wherein a tool insertion groove through which a tool is inserted to apply rotational force is formed at a center of the cap [Paragraph 0029].
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Cook reference in view of the Howell reference (US Patent No. 6,052,896).
15.	Regarding claim 8, the Cook reference fails to disclose:
wherein the cap comprises a first cap protrusion formed concentrically around the plug on a surface facing the mounting portion;
a second cap protrusion formed concentrically around the plug on a surface facing the mounting portion and disposed at a position spaced apart from the first cap protrusion; and
a sealing groove formed between the first and second cap protrusions and configured to allow the sealing portion to be inserted thereinto.
The Howell reference teaches it is conventional in the art of connections for use in oil pans to provide as taught in (FIG. 25) wherein the cap (122) comprises a first cap protrusion (FIG. 25—the outermost ring surrounding (135)) formed concentrically around the plug on a surface facing the mounting portion (140, 141); a second cap protrusion (FIG. 25—the innermost ring surrounding (135)) formed concentrically around the plug on a surface facing the mounting portion (140, 141) and disposed at a position spaced apart from the first cap protrusion (radially inward); and a sealing grove (FIG. 25—area receiving (135)) formed between the first and second cap protrusions and configured to allows the sealing portion (135) to be inserted thereinto (FIG. 25).  Such configurations/structures would allow the creation of a connection for use as an oil heater [Abstract].
 a second cap protrusion formed concentrically around the plug on a surface facing the mounting portion and disposed at a position spaced apart from the first cap protrusion; and a sealing groove formed between the first and second cap protrusions and configured to allow the sealing portion to be inserted thereinto, as clearly suggested and taught by the Howell reference, in order to allow the creation of a connection for use as an oil heater [Abstract].
16.	Regarding claim 9, the Cook reference fails to disclose:
wherein the first and second cap protrusions comprise one or more first sealing jaws and one or more second sealing jaws that are configured to protrude toward the sealing groove to interfere with the sealing portion.
The Howell reference teaches it is conventional in the art of connections for use in oil pans to provide as taught in (FIG. 25) wherein the first and second cap protrusions (FIG. 25) comprise one or more sealing surfaces and one or more second sealing surfaces that are configured to protrude toward the sealing groove (134) to interfere with the sealing portion (135) (FIG. 25).  Such configurations/structures would allow the creation of a connection for use as an oil heater [Abstract].
The combination of the Cook reference and the Howell reference teach the invention as essentially claimed.  However, the modified Howell reference fails to disclose that the surfaces are jaws.  
The examiner takes Official Notice that it is well known in the art of sealing rings to use indentations (jaws) for the purpose of increasing the fixation of a sealing ring.  For example, please see US Patent Publication No. 2011/0133415 which is in the art of ring seals disclosing indentations (25) to hold a ring seal (1).  

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747